Citation Nr: 0306373	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  98-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant is mentally competent for Department of 
Veterans Affairs (VA) benefit purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty for training from July 9 to 
July 23, 1997.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in August 2000, it was determined that 
the veteran's claim was well-grounded, and the matter was 
remanded to the Department of Veterans Affairs (VA) St. Paul, 
Minnesota, Regional Office (RO) for additional development.  
Following the completion of that development as detailed 
below, the case was returned to the Board and is now ready 
for further appellate review.  

In a March 2003 written brief presentation, the veteran's 
representative requested  secondary service connection for 
dementia.  This matter is referred to the RO for action 
deemed appropriate.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
on the merits herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to the claim considered herein and the 
evidence necessary to substantiate that claim.  

2.  Service connection has been established for multiple 
sclerosis with complications, including cognitive impairment, 
loss of use of both feet, neurogenic bladder, right eye 
blindness, and right arm and left arm weakness.  These 
disabilities are rated from 20 percent to 100 percent 
disabling.

3.  The veteran is also entitled to special monthly 
compensation on account of loss of use of one eye, loss of 
use of both feet with additional disabilities, including 
neurogenic bladder, right eye blindness, cognitive impairment 
and bilateral upper extremity weakness and the need for 
regular aid and attendance.  

4.  The medical evidence leaves no doubt that as a result of 
dementia secondary to progressive multiple sclerosis, the 
veteran lacks the mental capacity to contract or to manage 
his own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is incompetent for purposes of VA benefits.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.353 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to be established as competent for the 
purpose of VA benefits.  Essentially, he contends that he 
does not have a problem managing his finances, and that he 
would like to live his life as independently as possible.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
present a brief factual background and an analysis of the 
veteran's claim.

Veterans Claims Assistance Act of 2000

As noted in a January 2003 letter from the Board, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminated 
the former statutory requirement that claims be well 
grounded.  This law also redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for the establishment of his competency 
for VA benefits purposes.  See 38 U.S.C.A. § 5102 (West 
2002).  A finding of incompetency was proposed in March 1997.  
In filing his disagreement with that action in June 1998, the 
veteran clearly identified the legal status sought and the 
bases for that position.  The claim appeared substantially 
complete on its face. 

The former well-grounded claim requirement

The current standard of review requires that after the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  When the veteran's claim was last before the Board in 
August 2000, it was determined that the veteran's request to 
be adjudicated competent was well grounded, essentially 
mandating consideration of the veteran's claim under the 
current standards of review.  The RO subsequently did so in 
an April 2002 supplemental statement of the case.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal under the current standards of review 
without prejudice to him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92. 

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
March 1997 rating decision, the July 1997 rating decision, 
the September 1998 statement of the case, the August 2000 
decision of the Board, and April 2002 supplemental statement 
of the case.  In those decisions, the veteran was advised 
that the evidence did not demonstrate that the veteran had 
the mental capacity to control or manage his own affairs, 
including the disbursements of funds without limitation.  A 
letter from the Board dated in January 2002 specifically 
advised the veteran of his rights and responsibilities under 
the VCAA.  In that letter, the veteran was advised what 
evidence he should submit and that VA would assist him in 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Based on the specific notice provided to 
the veteran, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  



Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claim.  The RO obtained or attempted to 
obtain the veteran's VA and private treatment records as they 
were identified by the veteran.  The veteran was asked on 
several occasions to submit the names of any private or VA 
medical providers who could substantiate his mental capacity, 
along with completed authorizations, so that the RO could 
obtain any records identified.  As the veteran responded to 
these requests, the available evidence was obtained.  It does 
not appear that there are any additional pertinent treatment 
records to be requested or obtained.  

Finally, the Board notes that pursuant to the Board's 2000 
remand, the veteran has been afforded specific VA 
examinations for the purpose of determining his level of 
mental and physical competency.  There has been offered no 
evidence to indicate that additional examination would 
provide the demonstration of greater competency than is 
already shown in the existing examination reports.  In this 
case, the Board finds no basis to obtain additional medical 
examination.  38 C.F.R. § 3.159(c)(4) (2002).  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Factual Background

The record shows that service connection has been established 
for multiple sclerosis with complications, including 
cognitive impairment, loss of use of both feet, neurogenic 
bladder, right eye blindness, and right arm and left arm 
weakness.  These disabilities are rated from 20 percent to 
100 percent disabling.  The veteran is also entitled to 
special monthly compensation on account of loss of use of one 
eye, loss of use of both feet with additional disabilities, 
including neurogenic bladder, right eye blindness, cognitive 
impairment and bilateral upper extremity weakness and the 
need for regular aid and attendance.  

The veteran was hospitalized at a VA medical center from 
December 1996 to January 1997 for his multiple sclerosis.  
The veteran was found to have cognitive deficits especially 
in the areas of problem solving and memory.  He was evaluated 
as unable to perform appropriate management of finances or 
safety issues around his home.  It was felt that he would 
require 24-hour supervision due to concerns about safety and 
judgment.  It was also stated that he would require someone 
to manage his finances as he had made quite inappropriate 
financial decisions in the past and demonstrated inability to 
manage finances on testing with occupational therapy.

The veteran has provided statements dated in July 1997 
offered by officials of banks and an automobile dealership 
indicating that the veteran had always promptly and 
efficiently taken care of any outstanding bills and had 
successfully been handling his financial affairs.

There is also of record an undated (circa-1999 by calculation 
of age noted) statement by S.C.G., D.O., a physician who was 
Board Certified in General Practice and Geriatric Medicine, 
indicating that the veteran was a patient of his and in all 
of his dealings with the veteran, he found him to be mentally 
competent and able to manage his financial affairs.

A VA Field examination was conducted and a report dated in 
September 2001 was filed.  The examiner interviewed the 
veteran's physician, a Social Worker, the veteran's brother, 
the veteran's mother, the veteran's spouse, and the veteran.  
The field examiner indicated that in view of the information 
that she had accumulated, it was her opinion that the veteran 
was not cognizant of his financial affairs, and continues to 
be financially vulnerable.  

Pursuant to the Board's remand, a VA neuropsychiatric 
examination was conducted in February 2002, for the specific 
purpose of determining whether the veteran was competent for 
VA benefits purposes.  The report of examination noted that 
the veteran's claims folder was reviewed in conjunction with 
the examination.  The veteran was noted to be hospitalized at 
the VA medical center at the time of the examination for 
treatment of decubitus ulcers.  According to the report, the 
veteran admittedly had a difficult problem with remembering 
things or following stories.  The veteran was described as 
almost somnolent during the interview, though responding to 
questions.  The examiner noted that it was really impossible 
to conduct a meaningful interview with the veteran at the 
time due to his deterioration.  The resulting diagnosis was 
dementia secondary to progressive multiple sclerosis.  The 
examiner opined that the records indicated that the dementia 
had progressed significantly with time.  Psychosocial 
stressors were felt by the examiner to have been catastrophic 
involving the veteran's continued deterioration and need for 
virtually total care.  The Global Assessment of Functioning 
Score was estimated to have been at 30.  The examiner opined 
that the veteran did not appear competent to handle his 
monies and affairs.  

Pursuant to the Board's remand, a VA neurological examination 
was conducted in February 2002, for the specific purpose of 
determining whether the veteran was competent for VA benefits 
purposes.  The report of examination noted that the veteran's 
claims folder was reviewed in conjunction with the 
examination.  The examiner referred to the contemporaneous 
neuropsychiatric evaluation as showing significant cognitive 
impairment that had been declining over the past few years 
compared to previous such evaluations.  The examiner 
summarized that the veteran has chronic progressive multiple 
sclerosis with significant cognitive function as well as 
significant paraplegia.  The examiner noted his reluctance to 
answer the question of whether the veteran was capable of 
handling his own finances, because the veteran's cognitive 
abilities had been detailed in the neuropsychological 
evaluation, and secondly because the veteran was clearly ill 
at the time of the evaluation with a chronic infection that 
may be affecting his thinking.  The examiner concluded, that 
in any event, the veteran's multiple sclerosis was chronic 
and progressive, and not likely to get any better.  

Analysis

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  Rating agencies are authorized to 
make official determinations of competency and incompetency 
for the purpose of existing laws, VA regulations and VA 
instructions.  Such determinations will be controlling for 
purposes of direct payment of current benefits.  The rating 
agency will consider evidence of the recommendation of the 
Veterans Services Officer of jurisdiction, together with all 
other evidence of record, in determining whether its prior 
decision should be revised or continued.  Reexamination may 
be requested as provided in § 3.327(d) if necessary to 
properly evaluate the extent of disability.  Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Where 
there is doubt as to whether the beneficiary is capable of 
administering his or her funds, such doubt will be resolved 
in favor of competency.  Failure or refusal of the 
beneficiary after proper notice to request or cooperate in a 
hearing will not preclude a rating decision based on the 
evidence of record.  38 C.F.R. § 3.353.

It is the veteran's primary contention that he should have 
control over his own funds, and that this would allow him to 
live as independently as possible.  

The Board has considered all of the evidence of record, 
including the veteran's written statements in support of his 
claim.  While the veteran is certainly capable of providing 
evidence of symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  By the same token, as lay persons, the assessments 
offered in July 1997 by the veteran's business acquaintances 
would have no more probative value than the veteran's.  In 
order to be successful in his claim, the veteran must provide 
medical evidence in support thereof.  

The Board has considered all of the evidence of record and 
finds that the probative medical evidence of record is 
overwhelmingly against the finding that the veteran is 
competent for VA benefits purposes.  

The only such evidence offered in support of the veteran's 
claim was that provided by Dr. S.C.G. in an undated letter.  
This physician did not, however, have a review of the 
veteran's claims file in making this assessment.  Moreover, 
this assessment represents the singular definitive opinion in 
the record of the veteran's competency since 1997.  Whether 
called upon to make such an opinion, or whether having done 
so unilaterally, every other physician who has considered the 
issue has either failed to offer an opinion or emphatically 
concluded otherwise.  

For example, following hospitalization in January 1997, the 
treating physician without prompting, noted that the veteran 
had cognitive deficits that rendered him unable to perform 
appropriate management of finances.  

Significantly, the VA neuropsychiatrist who was specifically 
called upon in February 2002, for the evaluation of the 
veteran's competency, found the veteran to not be competent 
to handle his monies and affairs.  The Board notes that the 
record upon which this opinion was based was a very thorough 
report containing evidence of a rather extensive, detailed 
review of the claims file, and a thorough interview of the 
veteran.  The Board finds the psychiatrist's report to be 
particularly probative in light of the fact that it was 
prepared by a medically trained professional in the field of 
neuropsychiatry.  This field that must be deemed most 
pertinent to the issue of determining mental competency.  The 
conclusions reached in the February 2002 psychiatric report 
were based upon thorough interview that was directed 
specifically to the issue of competence.  The report 
contained a persuasive, detailed analysis with reference to 
the veteran's history and disabilities.  This specific detail 
to the issue of competency contrasts with the two sentence 
assessment in the letter from Dr. S.C.G., written 
approximately two years prior, by a general practitioner.  
Further, the findings of the well-documented and extensive 
2001 field report contained in the record clearly supports 
the conclusions reached by the examining VA 
neuropsychiatrist, that the veteran is incompetent for VA 
purposes by virtue of the dementia that has resulted from his 
multiple sclerosis.  

In summary, due to the relatively high probative value of the 
February 2002 VA neuropsychiatrist's report, and due to the 
fact that the conclusion reached therein was supported by the 
unilateral assessments of the veteran's incompetency made by 
other physicians and an extensive field examination, and the 
fact that the assessment of competency made in approximately 
1999, has not been replicated in the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran is competent.  

The preponderance of the evidence shows that because of the 
dementia secondary to the veteran's multiple sclerosis, he 
lacks the mental capacity to contract or to manage his or her 
own affairs, including disbursement of funds without 
limitation, and is therefore incompetent for VA purposes.  As 
the evidence is not in equipoise, consideration of the 
benefit of the doubt rule under 38 C.F.R. §§ 3.102, 3.353(d) 
is not for application in this case.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.

ORDER

The veteran is incompetent for purposes of VA benefits.  The 
appeal is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

